ON MOTION FOR CERTIFICATION OF CONFLICT
PER CURIAM.
Affirmed. Arbor Club of Boca Raton, Inc. v. Omega Constr. Co., 565 So.2d 357 (Fla. 4th DCA 1990); St. Paul Fire & Marine Ins. Co. v. Woolley/Sweeney Hotel No. 5, 545 So.2d 958 (Fla. 4th DCA), review denied, 553 So.2d 1166 (Fla.1989); see Fewox v. McMerit Constr. Co., 556 So.2d 419 (Fla. 2d DCA 1989); Kidder Elec. of Fla., Inc. v. United States Fidelity & Guar. Co., 530 So.2d 475 (Fla. 5th DCA 1988).
While our decision herein is in accordance with the Fourth District Court of Appeal’s decisions in Arbor Club, 565 So.2d at 357 and Woolley/Sweeney, 545 So.2d at 958, inasmuch as both cases held, as we do, that a surety on a performance bond can be held liable for delay damages due the property owner under a construction contract, we certify conflict with the First District Court of Appeal’s decision in United States Fidelity & Guar. Co. v. Gulf Florida Dev. Corp., 365 So.2d 748 (Fla. 1st DCA 1978), which held to the contrary.